DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 14 February 2022 has been entered. Claims 1, 3, 13, and 20 have been amended. No claims have been cancelled. Claim 21 has been added. Claims 1-21 are still pending in this application, with claims 1 and 3 being independent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 3, line 5, the limitation recites: “...said single cast body including a means for mounting…,” which invokes an interpretation as set forth under the guidelines of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph outlined above. The limitation has been interpreted as: a knuckle mount, a yoke based mount, or a pendant mount, as recited in paragraph [0028] of the instant disclosure. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox et al. (US 2012/0057351 A1, herein referred to as: Wilcox), in view of Miletich et al. (US 2014/0254179 A1, herein referred to as: Miletich), Butcher (US 2017/0073048 A1), and Schmuckle (US 2013/0208489 A1).
Regarding claim 1, Wilcox teaches or suggests (Figs. 5-8), a cast body (20, paragraph [0050]) having an outer dimension (an outer dimension having 26 thereon, as shown in Figs. 5-8) and including a plurality of fins (26) on said outer dimension (as shown in Figs. 5-8); said cast body having a back and a front (as shown in Figs. 5-8, i.e. a front having lens 40 thereon, and a back opposite to said front); a lens (40) secured to said body (as shown in Figs. 5-8) in a weather tight manner through which light is projected (paragraphs [0021], [0047], and [0054]); said body including a reflector cavity (a cavity in which 50 is received, as shown in Figs. 5-8) to receive an LED printed circuit board (as shown in Fig. 8), a frusto-shaped reflector (50) secured in said reflector cavity (as shown in Fig. 7) and adapted to shape the projected light (paragraphs [0048]-[0049]); a power supply (15) secured to said body (as shown in Figs. 7-8) and in electrical communication with said LED printed circuit board (paragraph [0044]); a power supply (15) secured to said body (as shown in Figs. 5-8); said power supply in electrical communication with said LED printed circuit board (15 is an LED driver and thus is in electrical communication with said LED printed circuit board on which the LEDs are disposed); a plurality of said plurality of fins (26) extend from said back of said body adjacent said LED printed circuit board to said front of said body adjacent said lens (as shown in Figs. 5-8).
Wilcox does not explicitly teach, in the embodiment of Figs. 5-8, said lens is secured directly to said body. 
Wilcox alternatively teach or suggests, in the embodiment of Figs. 1-4, the lens (40) is secured directly to said body (20, as shown in Figs. 1-4, i.e. said lens is directly secured to body 20 via 42 of said lens body 40).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Wilcox and incorporated the teachings of directly securing the lens to the body, such as alternatively taught or suggested by Wilcox, in order to reduce the cost and/or complexity of manufacturing the device (i.e. by forming the lens of a single material, or by forming the lens in a single piece so as to remove the step or need to secure a lens to an additional frame, etc.).
The combined teachings of Wilcox teach or suggest all of the elements of the claimed invention, except for said cast body is a single cast body.
Miletich teaches or suggests (Fig. 2) a single cast body (20, paragraph [0044]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Wilcox and incorporated the teachings of forming the body as a single cast body, such as taught or suggested by Miletich, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, one skilled in the art would have been motivated to reduce the cost, complexity, and/or time associated with producing the device.
The combined teachings of Wilcox and Miletich teach or suggest all of the elements of the claimed invention, except for said LED printed circuit board including an LED array having an input power of at least 250 watts.
Butcher teaches or suggests (Figs. 1A, 18, and paragraphs [0034], [0044] and [0077]) said LED printed circuit board including an LED array (i.e. as recited in paragraph [0034], the lighting module can comprise multiple COB elements, including red, green, blue, and white LEDs) having an input power of at least 250 watts (i.e. as recited in paragraphs [0034], [0044], and [0077]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Wilcox and incorporated the teachings of said LED printed circuit board including an LED array having an input power of at least 250 watts, such as taught or suggested by Butcher, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of providing a lighting module which can produce the desired color and intensity as intended for the suited application (or increase the luminous output of the device for the desired occasion or venue).
The combined teachings of Wilcox, Miletich, and Butcher teach or suggest all of the elements of the claimed invention, except for the (explicit) recitation of the reflector being a frusto-parabolic reflector.
Schmuckle teaches or suggests (Figs. 1-4) a reflector (22) is a frusto-parabolic reflector (as described in paragraphs [0023] and [0035], and as shown in Figs. 1-4).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Wilcox and incorporated the teachings of the reflector being a frusto-parabolic reflector, such as taught or suggested by Schmuckle, in order to improve the efficiency or performance of the device (i.e. by providing an optical extraction device that provides a collimated or otherwise highly concentrated beam output in from of the device).
Regarding claim 2, Wilcox teaches or suggests (Figs. 5-8) said lens (40) is secured to said front of said body covering said reflector cavity (as shown in Figs. 5 and 8).

Claims 3-5, 7-8, 10-11, 13, 15, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schmuckle (US 2013/0208489 A1), in view of Miletich, Holmes et al. (US 2015/0308655 A1, herein referred to as: Holmes), and Butcher.
Regarding claim 3, Schmuckle teaches or suggests (Figs. 1-4) a body (12, paragraph [0021]) having an outer dimension (i.e. an outer dimension on which fins 12a are formed, as shown in Figs. 1-3) and including a plurality of fins (12a) on said outer dimension (as shown in Figs. 1-3); said body including a back (a back upon which 16b is disposed, Figs. 1-3), a front opening (in which 20 is received, Figs. 1-3), and an internal cavity (i.e. in which 20 is positioned, Figs. 1-3); said body including a means for mounting (16); said internal cavity configured to receive an LED printed circuit board (18); said LED printed circuit board capable of projecting light through said front opening (i.e. via light emitted from LED 20 thereon); said internal cavity including a frusto-parabolic reflector (22, as shown in Fig. 3 and as described in paragraphs [0023] and [0035]) adapted for shaping and directing said light through said front opening (i.e. as indicated by the position of the reflector 22 and light source 20, Fig. 3); said front opening including a surface (i.e. a surface upon which 28, 30 are disposed) adapted to receive a water proof gasket (28, 30); a lens (32) secured to said body adjacent said water proof gasket (as shown in Fig. 3), said lens covering said front opening (as shown in Fig. 3); a power supply (i.e. a power supply coupled to 49) in electrical communication with said LED printed circuit board (via 49); said body adapted such that said body in cooperation with said water proof gasket and said lens renders said internal cavity water tight (paragraphs [0024], [0028], [0031], i.e. the device is used as an outdoor light in environments subjected to interaction with water. The device comprises a gasket 28, 30, a lens via a lens retainer, and a body having components 57 and 48, which cooperate to render the cavity water tight).
Schmuckle does not teach that said body is a single cast body.
Miletich teaches or suggests (Fig. 2) a single cast body (20, paragraph [0044]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Schmuckle and incorporated the teachings of forming the body as a single cast body, such as taught or suggested by Miletich, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, one skilled in the art would have been motivated to reduce the cost, complexity, and/or time associated with producing the device.
The combined teachings of Schmuckle and Miletich teach or suggest all of the elements of the claimed invention, except for said gasket is weather proof, providing a weather tight seal.
Holmes teaches or suggests (Figs. 4-5) a weather proof seal (428, paragraph [0048]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Schmuckle and incorporated the teachings of said gasket is a weather proof gasket proving a weather tight seal, such as taught or suggested by Holmes, in order to yield the predictable result of proving a weather tight cavity.
The combined teachings of Schmuckle, Miletich, and Holmes teach or suggest all of the elements of the claimed invention, except for said LED printed circuit board having an input power of at least 250 watts.
Butcher teaches or suggests (Figs. 1A, 18, and paragraphs [0034], [0044] and [0077]) said LED printed circuit having an input power of at least 250 watts (i.e. as recited in paragraphs [0034], [0044], and [0077]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Schmuckle and incorporated the teachings of said LED printed circuit board having an input power of at least 250 watts, such as taught or suggested by Butcher, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of providing a lighting module which can produce the desired color and intensity as intended for the suited application.
Regarding claim 4, Schmuckle teaches or suggests (Figs. 1-4) said lens (32) is secured to said body by a retainer ring (14, 14b).
Regarding claim 5, Schmuckle does not explicitly teach or suggest that said LED printed circuit board includes an RGBW LED array.
Butcher teaches or suggests (Figs. 1A, 18, and paragraphs [0034], [0044] and [0077]) said LED printed circuit board including an RGBW LED array (i.e. as recited in paragraph [0034], the lighting module can comprise multiple COB elements, including red, green, blue, and white LEDs).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Schmuckle and incorporated the teachings of said LED printed circuit board including an RGBW LED array, such as taught or suggested by Butcher, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of providing a lighting module which can produce the desired color and intensity as intended for the suited application.
Regarding claim 7, Schmuckle teaches or suggests (Figs. 1-4) including at least one visor (14, 14c) secured to said body (as shown in Figs. 1-4).
Regarding claim 8, Schmuckle does not explicitly teach or suggest that said printed circuit board is a chip-on-board printed circuit board.
Butcher teaches or suggests (Figs. 1A, 18, and paragraphs [0034], [0044] and [0077]) said printed circuit board is a chip-on-board printed circuit board (i.e. as recited in paragraphs [0034], [0044], and [0077]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Schmuckle and incorporated the teachings of said printed circuit board is a chip-on-board printed circuit board, such as taught or suggested by Butcher, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of reducing the size of the lighting device and/or increasing the thermal performance of the device.
Regarding claim 10, the combined teachings of Schmuckle, Miletich, Holmes, and Butcher teach or suggest said single cast body (i.e. as modified by Miletich outlined above for claim 3) includes at least one feed through port (i.e. 52 of Schmuckle); said at least one feed through port adapted to being sealed in a weather tight manner (via 57 of Schmuckle, in view of the teachings of Holmes in a similar manner as outlined above for claim 3).
Regarding claim 11, Schmuckle teaches or suggests (Figs. 1-4) electrical wiring (49) suitable for providing electrical communication between said power supply and said LED printed circuit board is inserted through said at least one feed through port (as shown in Fig. 3, paragraphs [0029] and [0031]).
Regarding claim 13, Schmuckle teaches or suggests (Figs. 1-4) said power supply is remote from said single cast body (as shown in Figs. 1-4, power is received through 49, paragraphs [0029] and [0031]).
Regarding claim 15, Schmuckle teaches or suggests (Figs. 1-4) said mounting means is a knuckle mount (paragraph [0026]).
Regarding claims 17-19, Schmuckle does not teach that said LED printed circuit board is adapted for being computer controlled (as recited in claim 17), and wherein said power supply is adapted for dimming said LED array (as recited in claim 18), and wherein said LED printed circuit board includes multiple LED arrays each on a separate channel such that each LED array is capable of being dimmed independently by said power supply (as recited in claim 19).
Holmes teaches or suggests (Figs. 1-14) said LED printed circuit board is adapted for being computer controlled (Fig. 14, paragraph [0078]), and wherein said power supply is adapted for dimming said LED array (paragraph [0078]), and wherein said LED printed circuit board includes multiple LED arrays each on a separate channel such that each LED array is capable of being dimmed independently by said power supply (paragraphs [0063] and [0065]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Schmuckle and incorporated the teachings of said LED printed circuit board is adapted for being computer controlled (as recited in claim 17), and wherein said power supply is adapted for dimming said LED array (as recited in claim 18), and wherein said LED printed circuit board includes multiple LED arrays each on a separate channel such that each LED array is capable of being dimmed independently by said power supply (as recited in claim 19), such as taught or suggested by Holmes, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of providing additional features for a user to control the light emission from the device.
Regarding claim 21, Schmuckle teaches or suggests (Figs. 1-4) said LED printed circuit board (18) includes an RGB LED array (paragraph [0022]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schmuckle, in view of Miletich, Holmes, and Butcher, as applied to claim 3 above, and in further view of Allen (US 2013/0088142 A1).
Regarding claim 6, Schmuckle does not teach that said reflector is comprised of a plurality of reflector segments.
Allen teaches or suggest (Fig. 1) said reflector (120) is comprised of a plurality of reflector segments (as shown in Fig. 1, and as described in paragraph [0021]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Schmuckle and incorporated the teachings of said reflector is comprised of a plurality of reflector segments, such as taught or suggested by Allen, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the light extraction or directionally of the emitted beam.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schmuckle, in view of Miletich, Holmes, and Butcher, as applied to claim 3 above, and in further view of Wilcox.
Regarding claim 9, Schmuckle does not explicitly teach or suggest that said power supply is secured in said internal cavity.
Wilcox teaches or suggests (Figs. 5-8) said power supply (15) is secured to said body in said cavity (as shown in Figs. 7-8).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Schmuckle and incorporated the teachings of said power supply is secured in said internal cavity, such as taught or suggested by Wilcox, in order to provide protection for the power source of the device from the environment, and/or provide a configuration which can condition power for the LEDs, and/or provide a configuration that allows easier access to the power source.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schmuckle, in view of Miletich, Holmes, and Butcher, as applied to claim 11 above, and in further view of Hamel et al. (US 2012/0287613 A1, herein referred to as: Hamel).
Regarding claim 12, Schmuckle does not explicitly teach that said power supply is secured to said back of said single cast body.
Hamel teaches or suggests (Figs. 3A-3B) said power supply (34) is secured to said back of said single cast body (i.e. a back side of 12, via 58).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Schmuckle and incorporated the teachings of said power supply is secured to said back of said single cast body (as recited in claim 12), such as taught or suggested by Hamel, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of providing a configuration that allows easy access to the power source.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schmuckle, in view of Miletich, Holmes, and Butcher, as applied to claim 3 above, and in further view of Chuang et al. (US 2012/0106174 A1, herein referred to as: Chuang).
Regarding claim 14, Schmuckle does not explicitly teach that said LED printed circuit board is secured in said internal cavity adjacent said back of said single cast body such that said plurality of fins are located between said LED printed circuit board and said front opening of said single cast body.
Chuang teaches or suggests (Figs. 1-6) said LED printed circuit board (20) is secured in said internal cavity adjacent said back of said single cast body (as shown in Figs. 1-3) such that said plurality of fins are located between said LED printed circuit board and said front opening of said single cast body (as shown in Figs. 1-3).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Schmuckle and incorporated the teachings of said LED printed circuit board is secured in said internal cavity adjacent said back of said single cast body such that said plurality of fins are located between said LED printed circuit board and said front opening of said single cast body, such as taught or suggested by Chuang, in order to improve, or otherwise increase, the heat dissipation efficiency of the device. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schmuckle, in view of Miletich, Holmes, and Butcher as applied to claim 3 above, and in further view of Peck et al. (US 2009/0080193 A1, herein referred to as: Peck).
Regarding claim 16, Schmuckle does not explicitly teach or suggest that said mounting means is a pendant mount.
Peck teaches or suggests (Fig. 8) said mounting means is a pendant mount (as shown in Fig. 8).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Schmuckle and incorporated the teachings of said mounting means is a pendant mount, such as taught or suggested by Peck, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of increasing the utility of the device (i.e. by adapting an embodiment of the device for use as a pendant light).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schmuckle, in view of Miletich, Holmes, and Butcher, as applied to claim 18 above, and in further view of Chemel et al. (US 2010/0204841 A1, herein referred to as: Chemel).
Regarding claim 20, Schmuckle does not explicitly teach or suggest said light fixture is adapted for being controlled via DMX.
Chemel teaches or suggests (paragraphs [0070]-[0076], [0086]-[0088], and [0110]-[0112]) a lighting fixture adapted for being controlled via DMX (as described in paragraphs [0070]-[0076], [0086]-[0088], and [0110]-[0112]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Schmuckle and incorporated the teachings of said power supply is adapted for being controlled via DMX, such as taught or suggested by Chemel, in order to increase, or otherwise improve, the utility and user-control features of the device. 

Response to Arguments
Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Wilcox failed to teach, or merely suggest, a lens secured directly to said body in a weathertight manner through which the light is projected…,” pages 7-8 of the above-cited remarks, the Examiner respectfully disagrees. In the instant case, the Examiner notes that Wilcox alternatively teaches or suggests, in the embodiment of Figs. 1-4, that the transmissive portion of the lens directly contacts and is thus secured directly to the body (as shown in Figs. 1-4 of the Wilcox reference). Therefore, Wilcox reasonably teaches or suggests the above-cited feature. 
In response to Applicant’s argument that the “pyramidal” reflector of Wilcox will not shape light emitted from the light source, page 8 of the above-cited remarks, the Examiner respectfully disagrees. In the instant case, the reflector will redirect light by reflection which is otherwise emitted at wider angles from the LEDs into a forward direction ahead of the lighting device. Thus, the reflector of Wilcox reasonably shapes the light emitted from the light sources. 
In response to Applicant’s argument that the combined teachings of Wilcox and Miletich failed to teach or suggest: “…a body that is a single cast body…,” pages 9-10 of the above-cited remarks, the Applicant is advised that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 159 USPQ 342 (CCPA 1968). In the instant case, the Miletich reference is merely relied upon for the teaching of forming a body as a single cast body. As shown in Fig. 2 of Miletich, a body (20) of a lighting device is formed as a single cast body (as described in paragraph [0044] of Miletich). Furthermore, the Examiner respectfully notes that one skilled in the art would reasonably consider the cover (30) of the lighting fixture (10) of the Miletich reference as forming a cover for the single cast body (20), and not that the two (i.e. cover and body) must explicitly form a single cast body, as the claim limitations do not require such an explicit interpretation, nor are there any explicit definitions in the instant disclosure that would preclude the interpretation set forth in instant rejection above. Therefore, the combined teachings of Wilcox and Miletich reasonably teach or suggest the above-cited claimed features.
In response to Applicant’s argument that Schmuckle does not teach, or merely suggest, “…a frusto-parabolic reflector adapted for shaping and directing light through said front opening…,” pages 11-12 of the above-cited remarks, the Examiner respectfully disagrees. In the instant case, Schmuckle teaches or suggests (Figs. 1-4) a frusto-parabolic reflector (22, as shown in Fig. 3 and as described in paragraphs [0023] and [0035]) adapted for shaping and directing said light through said front opening (i.e. as indicated by the position of the reflector 22 and light source 20, Fig. 3). Therefore, Schmuckle teaches or suggests the above-cited feature. 
In response to Applicant’s argument that the combined teachings of Schmuckle and Miletich failed to teach or suggest: “…a body that is a single cast body…,” pages 12-14 of the above-cited remarks, the Applicant is advised that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 159 USPQ 342 (CCPA 1968). In the instant case, the Miletich reference is merely relied upon for the teaching of forming a body as a single cast body. As shown in Fig. 2 of Miletich, a body (20) of a lighting device is formed as a single cast body (as described in paragraph [0044] of Miletich). Furthermore, the Examiner respectfully notes that one skilled in the art would reasonably consider the cover (30) of the lighting fixture (10) of the Miletich reference as forming a cover for the single cast body (20), and not that the two (i.e. cover and body) must explicitly form a single cast body, as the claim limitations do not require such an explicit interpretation, nor are there any explicit definitions in the instant disclosure that would preclude the interpretation set forth in instant rejection above. Therefore, the combined teachings of Schmuckle and Miletich reasonably teach or suggest the above-cited claimed features.
In response to Applicant’s argument that neither Schmuckle nor Miletich teach or suggest “…a lens secured to the single cast body…,” page 13 of the above-cited remarks, the Examiner respectfully disagrees. In the instant case, the claim limitation does not require that the lens be secured directly to, or otherwise be in contact with, said body, thus, as shown in Figs. 1-4 of Schmuckle, said lens is secured to said body. Therefore, the combined teachings of Schmuckle and Miletich teach or suggest a lens secured to the single cast body.
In response to Applicant’s argument that Chuang does not teach or suggest “…a single cast body…,” page 18 of the above-cited remarks, the Examiner respectfully notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN J CATTANACH/Examiner, Art Unit 2875